           Case 1:20-cv-09875-AT Document 15 Filed 12/17/20 Page 1 of 1

                                                                      USDC SDNY
UNITED STATES DISTRICT COURT                                          DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                         ELECTRONICALLY FILED
CHAYA STOLZBERG,                                                      DOC #: _________________
                                                                      DATE FILED: 12/17/2020
                               Plaintiff,

               -against-                                                      20 Civ. 9875 (AT)

TRANS UNION, LLC and AMERICAN                                                      ORDER
EXPRESS NATIONAL BANK,

                        Defendants.
ANALISA TORRES, District Judge:

        The Court has been advised that all claims asserted herein have been settled in principle as to
Defendant Trans Union, LLC (“Trans Union”). ECF No. 14. Accordingly, as to Trans Union only,
the above-entitled action be and is hereby dismissed and discontinued without costs, and without
prejudice to the right to reopen the action within thirty days of the date of this Order if the settlement
is not consummated.

        Any application to reopen must be filed within thirty days of this Order; any application to
reopen filed thereafter may be denied solely on that basis. Further, if the parties wish for the Court to
retain jurisdiction for the purposes of enforcing any settlement agreement, they must submit the
settlement agreement to the Court within the same thirty-day period to be so-ordered by the Court.
Per Rule IV(C) of the Court’s Individual Practices in Civil Cases, the Court will not retain
jurisdiction to enforce a settlement agreement unless it is made part of the public record.

       As to Trans Union only, any pending motions are moot and all conferences are vacated.
The Clerk of Court is directed to terminate Trans Union as a defendant.

       SO ORDERED.

Dated: December 17, 2020
       New York, New York
